        Case 3:19-cv-04238-MMC Document 177 Filed 06/10/20 Page 1 of 7



 1   QUINN EMANUEL URQUHART &                Colin H. Murray (SBN159142)
     SULLIVAN, LLP                            colin.murray@bakermckenzie.com
 2    Sean S. Pak (SBN 219032)               BAKER & McKENZIE LLP
                                             Two Embarcadero Center, 11th Floor
      seanpak@quinnemanuel.com               San Francisco, CA 94111-3802
 3
      Iman Lordgooei (SBN 251320)            Telephone: +1 415 576 3000
 4    imanlordgooei@quinnemanuel.com         Facsimile: +1 415 576 3099
      50 California Street, 22nd Floor
 5    San Francisco, CA 94111                Jay F. Utley (Admitted Pro Hac Vice)
      Telephone: (415) 875-6600               jay.utley@bakermckenzie.com
 6    Facsimile: (415) 875-6700              Bart Rankin (Admitted Pro Hac Vice)
                                              bart.rankin@bakermckenzie.com
 7                                           Mackenzie M. Martin (Admitted Pro Hac Vice)
     JWC LEGAL                                mackenzie.martin@bakermckenzie.com
 8    Jodie W. Cheng (SBN 292330)            John G. Flaim (Admitted Pro Hac Vice)
      jwcheng@jwc-legal.com                   john.flaim@bakermckenzie.com
 9    One Market Street                      Chaoxuan Liu (Admitted Pro Hac Vice)
      Spear Tower, 36th Floor                 charles.liu@bakermckenzie.com
10                                           Mark Ratway (Admitted Pro Hac Vice)
      San Francisco, CA 94105                 mark.ratway@bakermckenzie.com
11    Telephone: (415) 293-8308              BAKER & McKENZIE LLP
                                             1900 North Pearl Street, Suite 1500
12   Attorneys for Plaintiffs                Dallas, Texas 75201
     Proofpoint, Inc. and Cloudmark LLC      Telephone:     +1 214 978 3000
13                                           Facsimile: +1 214 978 3099

14                                           Attorneys for Defendants,
                                             Vade Secure, Incorporated; Vade Secure SASU;
15                                           Olivier Lemarié
16                              UNITED STATES DISTRICT COURT
17              NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
18   PROOFPOINT, INC.; CLOUDMARK                   Case No. 3:19-cv-04238-MMC-RMI
19   LLC,
                                                   Date Action Filed: July 23, 2019
20                       Plaintiffs,               STIPULATION AND [PROPOSED]
           v.                                      ORDER EXTENDING TIME TO
21                                                 SUBMIT JOINT STIPULATION AND
     VADE SECURE, INCORPORATED;                    [PROPOSED] ORDER RE
22                                                 NONPARTY SUBPOENAS
     VADE SECURE SASU; OLIVIER
     LEMARIÉ,                                      PURSUANT TO MINUTE ENTRY
23                                                 (ECF NO. 175)
24                       Defendants.

25

26
27

28

                                                                      Case No. 3:19-cv-04238-MMC-RMI
                                                STIPULATION AND [PROPOSED] ORDER EXTENDING TIME
             Case 3:19-cv-04238-MMC Document 177 Filed 06/10/20 Page 2 of 7



 1                                              STIPULATION

 2             Under Civil L.R. 6-2, Defendants Vade Secure, Incorporated, Vade Secure SASU, and Olivier

 3   Lemarié (collectively, “Defendants”) and Plaintiffs Proofpoint, Inc. and Cloudmark LLC

 4   (collectively, “Plaintiffs”), by and through their respective counsel of record, hereby stipulate to

 5   extend the deadline currently scheduled for June 10, 2020, to June 11, 2020, to submit a Proposed

 6   Order relating to a procedure and process by which the nonparties may produce documents in

 7   response to Plaintiffs’ subpoenas. This Stipulation is supported by the Declaration of Mackenzie

 8   Martin submitted herewith.

 9             WHEREAS, the Court has ordered the Parties to attempt to agree on a procedure and process

10   by which the nonparties may produce documents, with certain limitations and without waiving

11   Defendants’ or the nonparties’ objections, and to submit a Proposed Order governing that process by

12   June 10, 2020 (Minute Entry, ECF No. 175.);

13             WHEREAS, the parties have met and conferred to attempt to reach agreement (Martin Decl.

14   ¶ 3);

15             WHEREAS, the Parties have been unable to reach such agreement, but nevertheless expect

16   that a one-day extension to submit a Proposed Order will allow for the Parties to verify necessary

17   information relevant to their competing proposals, will allow for further consideration of the

18   competing proposals and remaining disputed issues, will allow for further opportunity to meet and

19   confer, and may facilitate further opportunity for the Parties to reach an agreement and eliminate the

20   need for court intervention (Martin Decl. ¶ 4);

21             WHEREAS, good cause is shown because the Parties’ meet and confers and communications

22   are ongoing and, if permitted to continue, will facilitate the prospect of a potential agreement without

23   the need for the Court’s further intervention (Martin Decl. ¶ 4); and

24             WHEREAS, there have been no previous time modifications in connection with the Court’s

25   Order (ECF No. 175) requiring submission of a Proposed Order relating to the process and procedure

26   by which documents and information may be produced by the nonparties, nor is there any prejudice

27   to any party or nonparty resulting from this one-day extension.

28
                                                        1
                                                                                  Case No. 3:19-cv-04238-MMC-RMI
                                                            STIPULATION AND [PROPOSED] ORDER EXTENDING TIME
         Case 3:19-cv-04238-MMC Document 177 Filed 06/10/20 Page 3 of 7



 1          NOW THEREFORE IT IS HEREBY STIPULATED AND THE PARTIES JOINTLY

 2   REQUEST that the Court order that the Parties have up to and including June 11, 2020 to submit a

 3   Proposed Order as required by ECF No. 175.

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                   2
                                                                             Case No. 3:19-cv-04238-MMC-RMI
                                                       STIPULATION AND [PROPOSED] ORDER EXTENDING TIME
         Case 3:19-cv-04238-MMC Document 177 Filed 06/10/20 Page 4 of 7



 1   Dated: June 10, 2020                      Respectfully submitted,
                                               By: /s/ Mackenzie Martin
 2
                                               Colin H. Murray (SBN 159142)
 3                                              colin.murray@bakermckenzie.com
                                               BAKER & McKENZIE LLP
 4                                             Two Embarcadero Center, 11th Floor
                                               San Francisco, CA 94111-3802
 5                                             Telephone:    +1 415 576 3000
                                               Facsimile:      +1 415 576 3099
 6
                                               Danielle L. Benecke (SBN 314896)
 7                                              danielle.benecke@bakermckenzie.com
                                               BAKER & McKENZIE LLP
 8                                             600 Hansen Way
                                               Palo Alto, CA 94304
 9                                             Telephone:    +1 650 856 2400
                                               Facsimile:      +1 650 856 9299
10
                                               Jay F. Utley (Admitted Pro Hac Vice)
11                                              jay.utley@bakermckenzie.com
                                               Bart Rankin (Admitted Pro Hac Vice)
12                                              bart.rankin@bakermckenzie.com
                                               Mackenzie M. Martin (Admitted Pro Hac Vice)
13                                              mackenzie.martin@bakermckenzie.com
                                               John G. Flaim (Admitted Pro Hac Vice)
14                                              john.flaim@bakermckenzie.com
                                               Chaoxuan Liu (Admitted Pro Hac Vice)
15                                              charles.liu@bakermckenzie.com
                                               Mark Ratway (Admitted Pro Hac Vice)
16                                              mark.ratway@bakermckenzie.com
                                               BAKER & McKENZIE LLP
17                                             1900 North Pearl Street, Suite 1500
                                               Dallas, Texas 75201
18                                             Telephone:     +1 214 978 3000
                                               Facsimile:      +1 214 978 3099
19

20                                             Attorneys for Defendants,
                                               Vade Secure, Incorporated; Vade Secure SASU;
21
                                               and Olivier Lemarié
22

23

24

25

26
27

28
                                           3
                                                                      Case No. 3:19-cv-04238-MMC-RMI
                                                STIPULATION AND [PROPOSED] ORDER EXTENDING TIME
     Case 3:19-cv-04238-MMC Document 177 Filed 06/10/20 Page 5 of 7



 1                                     By: /s/ Sean S. Pak

 2                                         QUINN EMANUEL URQUHART &
                                           SULLIVAN, LLP
 3                                         Sean S. Pak (SBN 219032)
                                           seanpak@quinnemanuel.com
 4                                         Iman Lordgooei (SBN 251320)
                                           imanlordgooei@quinnemanuel.com
 5                                         50 California Street, 22nd Floor
                                           San Francisco, CA 94111
 6                                         Telephone: (415) 875-6600
                                           Facsimile: (415) 875-6700
 7
                                           JWC LEGAL
 8                                         Jodie W. Cheng (SBN 292330)
                                           jwcheng@jwc-legal.com
 9                                         One Market Street
                                           Spear Tower, 36th Floor
10                                         San Francisco, CA 94105
                                           Telephone: (415) 293-8308
11

12                                         Attorneys for Plaintiffs Proofpoint, Inc. and
                                           Cloudmark LLCLLC
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                       4
                                                                  Case No. 3:19-cv-04238-MMC-RMI
                                            STIPULATION AND [PROPOSED] ORDER EXTENDING TIME
         Case 3:19-cv-04238-MMC Document 177 Filed 06/10/20 Page 6 of 7



 1                           FILER’S ATTESTATION OF CONCURRENCE

 2          I, Mackenzie Martin, attest that I am one of the attorneys for Defendants Vade Secure,

 3   Incorporated; Vade Secure SASU; Olivier Lemarié. As the ECF user and filer of this document, I

 4   attest that concurrence in the filing of this document has been obtained from its signatories.

 5

 6   Dated: June 10, 2020                                   /s/ Mackenzie Martin
                                                                Mackenzie Martin
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                       5
                                                                                  Case No. 3:19-cv-04238-MMC-RMI
                                                            STIPULATION AND [PROPOSED] ORDER EXTENDING TIME
         Case 3:19-cv-04238-MMC Document 177 Filed 06/10/20 Page 7 of 7



 1                                       [PROPOSED] ORDER

 2          Under Civil Local Rule 6-2, and on good cause shown, the parties have up to and including

 3   June 11, 2020 to submit a Proposed Order as required by ECF No. 175.

 4          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 5

 6
          Dated: _________________
 7                                              The Honorable Robert M. Illman
                                                United States Magistrate Judge
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                    6
                                                                              Case No. 3:19-cv-04238-MMC-RMI
                                                        STIPULATION AND [PROPOSED] ORDER EXTENDING TIME
